Case 2:20-cv-01387-JMA-ST Document 9 Filed 12/29/20 Page 1 of 2 PageID #: 82




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
WQ-SHOW CO., LTD,
                                                                          ORDER
                                    Plaintiff,                            20-CV-1387 (JMA) (ST)

                        -against-                                                    FILED
                                                                                     CLERK
EAKA GROUP CORP.,                                                           12/29/2020 3:17 pm
                                                                               U.S. DISTRICT COURT
                                    Defendant.
                                                                          EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X        LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Before the Court is the motion of plaintiff WQ-Show Co., Ltd. (“Plaintiff”) for default

judgment against defendant Eaka Group Corp. (“Defendant”). For the reasons stated herein,

Plaintiff’s motion is GRANTED.

                                                 I. DISCUSSION

A. Defendant Defaulted

        Defendant was properly served in the action, but has not answered, appeared in this action,

or responded to the instant motion for default judgment, or otherwise defended this action.

B. Liability

        When a defendant defaults, the Court is required to accept all the factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiff’s favor.               Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id. The Court

finds that the allegations in the complaint are sufficient to establish Defendant’s liability.
Case 2:20-cv-01387-JMA-ST Document 9 Filed 12/29/20 Page 2 of 2 PageID #: 83




C. Damages

        “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds that Plaintiff has

established $509,872.00 in damages.

                                      II. CONCLUSION

        The Clerk of Court is respectfully directed to enter judgment against Defendant for

$509,872.00 in damages. Plaintiff is also directed to serve a copy of this Order on Defendant and

file proof of service on ECF within seven (7) days. The Clerk of Court is directed to close this

case.

SO ORDERED.

Dated: December 29, 2020
       Central Islip, New York

                                                     /s/ (JMA)            _______
                                                    JOAN M. AZRACK
                                                    UNITED STATES DISTRICT JUDGE




                                               2
